Citation Nr: 1803636	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  14-26 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for service-connected sarcoidosis.


REPRESENTATION

Veteran represented by:	Drew Early, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. C. King, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service in the United States Army from September 1986 to September 1990, from December 2003 to March 2005, and from November 2010 to January 2012. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA), granting service connection for sarcoidosis and assigning a noncompensable (0 percent) disability evaluation, effective as of January 4, 2012. 

In October 2017, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge (VLJ).  A written transcript of this hearing has been associated with the evidence of record.  

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher initial rating for his service-connected sarcoidosis. A rating decision of July 2013 granted service connection for such with a 0 percent evaluation, effective January 4, 2012. The Veteran was last afforded a VA medical examination in June 2013. 

The Veteran contends that the disability has worsened since the last VA examination. In the October 2017 hearing, the Veteran and his representative requested consideration for a 30 or a 60 percent evaluation, and noted the possibility of a stepped rating. In support of this appeal, the Veteran has submitted correspondence from a private medical provider dated June 2014, indicating the Veteran underwent a CT (computed tomography) scan in March 2014 which showed pulmonary involvement, and that the Veteran was taking 5 mg of prednisone on a daily basis. Additionally, subsequent to the hearing, the Veteran submitted correspondence from the private medical provider dated October 2017 indicating the pulmonary involvement requires systemic high dose therapeutic corticosteroids for control. 

There are no private treatment records after November 2012 in the record, and the aforementioned June 2014 and October 2017 notes were not considered by the VA examiner in evaluating the Veteran's disability. 

A claimant is entitled to a new VA examination if evidence suggests that a condition has worsened since the most recent medical examination. See Snuffer v. Gober, 10 Vet. App. 400 (1997). VA's duty to assist includes conducting a contemporaneous medical examination, especially if a service-connected disability has allegedly become worse. See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990).

In light of the assertion that the Veteran's condition has worsened since the most recent VA medical examination and the newly added medical evidence indicating that the disability may have, in fact, worsened, a new VA examination is warranted to ascertain the current severity of the Veteran's service-connected sarcoidosis. 

As the claim is being remanded, updated treatment records should be obtained as well.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding, pertinent VA and private treatment records not already of record in the claims file, including those related to the June 2014 and October 2017 medical notes the Veteran has supplied.

2. Schedule the Veteran for a VA examination to determine the current severity of his service-connected sarcoidosis.

The contents of the electronic claim files (in VBMS and Virtual VA), to include a copy of this Remand, are to be made available to the designated examiner for review. The examiner is to note in the medical report that this action has been accomplished. All tests and studies, as well as the clinical findings contained therein, should be reported in detail. 

Based on the examination results and review of the record, and any other developmental steps deemed necessary to answer such an inquiry, the examiner should take the following steps: report measurements of FEV-1, FVC, FEV-1/FVC, and DLCO (SB); report whether there is pulmonary involvement of the sarcoidosis with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids; report whether there is pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control; report whether there is cor pulmonale; report whether there is cardiac involvement with congestive heart failure; report whether there is progressive pulmonary disease with fever, night sweats, and weight loss despite treatment. 

3. After the development above has completed, review the file and ensure that all development sought in this REMAND is completed. Arrange for any further development indicated by the results of the development requested above, and re-adjudicate the issue on appeal. If the determination remains adverse to the Veteran, the AOJ should furnish an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond. The case should be returned to the Board for further appellate consideration, if in order, for further review. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. Remands from the Board or from the United States Court of Appeals for Veterans Claims for additional development or other appropriate action are required by law to be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2017).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




